Exhibit 24.1 POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below, being a member of the board of directors of Century Aluminum Company, a Delaware corporation, hereby severally constitutes and appoints Michael A. Bless, Robert R. Nielsen and William J. Leatherberry and each of them individually, his or her true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead and in the capacities indicated below, with full powers to each of them to sign in his or her name and in the capacity or capacities indicated below, a Registration Statement on Form S-8 and any and all amendments (including supplements and post-effective amendments) for the purpose of registering under the Securities Act of 1933, as amended, securities issuable pursuant to the Century Aluminum Company Amended and Restated 1996 Stock Incentive Plan. This Power of Attorney may be executed in counterparts. Name Date /s/ John P. O'Brien September 2, 2009 John P. O’Brien /s/ John C. Fontaine September 2,2009 John C. Fontaine /s/ Jack E. Thompson September 2, 2009 Jack E. Thompson /s/ Peter C. Jones September 2, 2009 Peter C. Jones /s/ Robert E. Fishman, PhD October 6, 2009 Robert E. Fishman, PhD /s/ Willy R. Strothotte October 5,2009 Willy R. Strothotte /s/ Jarl Berntzen September 2,2009 Jarl Berntzen /s/ Catherine Z. Manning October 12,2009 Catherine Z. Manning
